Citation Nr: 9935459	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  97-01 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), to include a 100 percent schedular 
evaluation, prior to June 19, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 until 
August 1970.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of May 1996 of the Cleveland, Ohio Regional Office 
(RO) which granted service connection for PTSD, rated 10 
percent, effective from April 27, 1995, the date of receipt 
of the claim.  By rating action dated in December 1996, the 
disability evaluation for PTSD was increased to 30 percent, 
effective April 27, 1995, with an intervening temporary total 
hospitalization rating assigned from September 3, 1996 to 
November 30, 1996.  Thereafter, in a rating decision dated in 
April 1999, a temporary total hospitalization rating was 
again assigned from April 1, 1997 to April 30, 1997.  The RO 
increased the evaluation for the service-connected PTSD to 
100 percent, effective from June 19, 1998.  

This case was remanded by a decision of the Board dated in 
August 1998 and is once again before the signatory Member for 
appropriate disposition.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  From April 27, 1995 to September 2, 1996, PTSD was 
manifested by symptoms which included repetitive dreams and 
intrusive memories of combat in Vietnam, relationship 
difficulties, and some depression indicative of no more than 
definite industrial impairment.   

3.  From December 1, 1996 to March 31, 1997, and from May 1, 
1997 to June 18, 1998, PTSD was manifested by symptoms which 
included anger, rage, trauma-related nightmares, flashbacks, 
social isolation, anxiety, depression, sleep disturbance, and 
thoughts of violence indicative of no more than considerable 
industrial impairment, with reduced reliability and 
productivity.

4.  The earliest date upon which it is factually 
ascertainable that the veteran's PTSD had increased in 
disability to the degree that a 100 percent rating was 
warranted was June 19, 1998.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for PTSD from April 27, 1995 until September 2, 1996 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.132, Diagnostic Code 9411 (1996); 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

2.  The criteria for a 50 percent disability rating for PTSD 
from December 1, 1996 to March 31, 1997, and from May 1, 1997 
to June 18, 1998 have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 3.321, 4.130, Diagnostic Code 
9411 (1999); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

3.  The criteria for an earlier effective date for a 100 
percent schedular rating for PTSD are not met.  38 U.S.C.A. 
§§ 5110, 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.400, 4.7, 
4.130, Diagnostic Code 9411 (1999); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim has been determined to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim which is plausible.  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

This appeal stems from a rating decision which originally 
granted service connection for the disability at issue and 
assigned a disability rating effective from April 27, 1995.  
A claim for service connection for an acquired psychiatric 
disorder was received from the veteran on April 27, 1995.  
The veteran has not disputed this fact.  The effective date 
of an award of compensation based on an original claim will 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (1992).  
However, if a direct service connection claim is received 
within one year after separation from service, the effective 
date of service connection will be the day following 
separation from active service or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2)(I) (1999).  The effective date for an 
award of presumptive service connection (under 38 C.F.R. 
§§ 3.307, 3.309), based on a claim received within one year 
after separation from service, will be the date entitlement 
arose.  38 C.F.R. § 3.400(b)(2)(ii) (1999).  The May 1996 
rating decision on appeal established service connection for 
PTSD on a direct incurrence basis.  As such, the earliest 
possible effective date for any award of compensation 
benefits for PTSD, to include a schedular 100 percent 
evaluation, is April 27, 1995, the date of receipt of the 
claim more than one year after separation from active 
service.  Hence, the clinical records dated prior to April 
1995 are for consideration as to the veteran's historical 
disability status in determining his current disability 
rating.

The veteran underwent a VA psychological assessment in April 
1995 pursuant to treatment for cocaine dependence which he 
indicated had led to family and employment problems in the 
past.  It was noted at that time that he had repetitive 
dreams and intrusive memories of combat in Vietnam, and night 
sweats.  The examiner noted the veteran accurately described 
the development of blunting defenses since Vietnam.  The 
veteran acknowledged he was hyperalert and had an exaggerated 
startle reaction.  He denied problems with anxiety and 
depression and reported no acute psychological distress.  It 
was felt, however, that he minimized the extent to which he 
had been affected by his Vietnam experiences.  His mood was 
normal, as were his memory, attention and concentration 
limits.  He had average judgment and insight with a flat 
affect.  The appellant was found to have chronic PTSD but was 
not felt to be a danger to himself or others.  A long-term 
history of alcohol abuse was also noted.

VA outpatient clinical records dated between 1995 and 1996 
reflect that the appellant received regular group therapy and 
was placed on medication.  It was noted that he was 
unemployed and complained of depression and domestic 
relationship difficulties.  In general, the notes indicated 
that he continued to have a positive outlook, was optimistic, 
was coping with anxiety and was actively involved in support 
efforts to maintain effective coping mechanisms.  It was 
reported that he was sleeping well and obtained an odd job 
during this period.  

The appellant was afforded a VA examination for compensation 
and pension purposes in March 1996 whereupon he again 
described traumatic experiences in Vietnam, including the 
death of a friend and seven other people at close range.  He 
was reported to have stated that he had frequent dreams 
relating to his time in Vietnam, particularly one in which a 
snake would attack him.  It was observed that he did not 
appear to  anxious or depressed except when he was referring 
to traumatic Vietnam experiences.  Following mental status 
examination, a General Assessment of Functioning (GAF) score 
of 60-65 was rendered.  

The veteran was admitted to a VA residential treatment 
program in September 1996.  It was noted that symptoms 
targeted for treatment included anger, rage and thoughts of 
violence, difficulties with emotional expression, re-
experiencing of trauma-related nightmares, flashbacks and 
intrusive thoughts, strained relations with his wife and 
children, mistrust, social isolation, anxiety and sleep 
disturbance, through individual and group therapy, a coping 
skills group and stress management.   It was noted upon 
admission, he was not being prescribed any psychiatric 
medications.  He was subsequently placed on several 
psychotropic drugs and was reported to have successfully 
finished the program in November 1996 and given a regular 
discharge.  It was advised that because of his current 
psychiatric problems, it was not recommended that the veteran 
pursue full-time employment at that time, but that engagement 
in vocational rehabilitation with full-time employment as a 
future goal was strongly encouraged.  He was subsequently 
referred for vocational evaluation and guidance.  A GAF score 
of 55 was recorded upon discharge from hospitalization.

The appellant was hospitalized at a VA facility in April 1997 
due to an exacerbation of PTSD symptoms.  It was recorded 
that he had come in because of an inability to deal with 
recent stressors in his life, including the recent death and 
burial of his mother and the fact that his 22 year old son 
had recently shot and killed two men and was currently being 
charged with voluntary manslaughter.  He stated that he had 
also gotten into an argument with a car repairman.  The 
veteran indicated that he had been unable to control his 
impulses and was easily getting into arguments and fights.  

Mental status on admission was noted to be significant for 
extremely irritable affect, depressed mood and olfactory 
hallucinations.  The veteran was observed to have a tremor of 
his left leg.  He was immediately restarted on his 
medications and was given full privileges a few days later 
and attended group therapy twice weekly.  In clinic notes, it 
was recorded that he had a desire to harm or kill the car 
repairman, and had other violent thoughts, aggressive 
behaviors and increased flashbacks, as well as nightmares 
related to Vietnam which caused difficulty sleeping.  He said 
that everything smelled like "death."  The veteran was 
observed to be anxious, depressed and withdrawn.  It was 
subsequently noted that his condition stabilized, and he 
indicated that he had gotten somewhat better, but that there 
had not been total relief.  It was, however, noted that the 
"smell of death" was now only intermittent, as opposed to 
continuous.  It was the opinion of hospital staff that he had 
had an exacerbation of his PTSD symptoms due to recent acute 
stressors in his life.  It was also noted that he had had an 
income of $24,000 in 1996.

The veteran presented testimony upon personal hearing on 
appeal in December 1997 before a Member of the Board sitting 
at Washington, DC, as to the severity of his PTSD symptoms. 

VA outpatient clinic records dating from May 1997 reflect 
that the appellant continued to undergo individual and group 
therapy and that despite some depression and anxiety, he was 
observed to be more relaxed and calm and in an improved mood, 
generally.  It was noted that he was working full-time and 
was actively engaged in vocational rehabilitation by 
attending electronics school.  However, in November 1997, 
clinic notes show that the appellant began to express 
complaints of increased trauma-related nightmares and sleep 
disturbance.  Further inquiry revealed that he had stress 
related to his job, school, and the anniversary of his 
Vietnam trauma.  At his request, the veteran met with his VA 
therapist in January 1998 to report increasing PTSD symptoms 
after the death of his brother-in-law with whom he had been 
close.  The appellant was still working full-time and going 
to electronics school.  In February 1998, his sister died 
whereupon it was recorded that increased symptoms of PTSD 
surfaced, including trauma-related nightmares, emotional 
numbing, intrusive thoughts about acting out in violence and 
urges to use drugs in an attempt to self-medicate and self-
imposed isolation.  It was also noted during this time frame 
that the veteran had begun to have problems with his back and 
was not working, though he continued to go to school.  In 
June 1998, he reported increased sleep disturbance, 
hypervigilance, irritability, anger, depression and intrusive 
trauma-related recollections.  

Documentation dated in June 1998 was received from the Social 
Security Administration in which a determination was made 
that the veteran had been disabled since 1994 due to severe 
physical impairment due to chronic low back, neck and 
shoulder pain, diabetes causing peripheral neuropathy and 
severe psychological impairment due to PTSD.  

Pursuant to Board remand of August 1998, additional 
documentation was received in support of the claim showing 
that the appellant had undergone a private psychological 
assessment for disability purposes in March 1998.  It was 
reported that the veteran denied any unusual problems 
relating to neighbors, clerks in stores, or persons in public 
agencies.  He related that he seemed to interact in the 
community in an adequate manner.  He stated that he had quit 
his job in 1994 because he was disabled, and had not had any 
unusual problems relating to his fellow employees.  It was 
his opinion that he would not profit from any vocational 
intervention given his physical condition.  

The examiner observed that the appellant displayed no unusual 
eccentricities of manner, impulsiveness or compulsivity and 
that rapport was established throughout the entire 
evaluation.  He was noted to speak in a normal tone, remarks 
were goal-oriented, and he had no difficulty with 
organization, poverty of speech or perseveration.  Affect 
appeared to be appropriate and mood was stable.  No abnormal 
motor manifestations or autonomic signs were seen.  It was 
reported that the veteran expressed some apprehension, 
stating that he frequently had flashbacks, as well as 
recurrent and intrusive recollections of traumatic 
experiences in Vietnam.  It was noted that he did not report 
any feelings of hostility, aggression or obsessive/compulsive 
behaviors.  He related that he did not sleep very well.  He 
said that he watched a great deal of television, accompanied 
his wife shopping periodically, and attempted to help with 
minimal household chores, but that she was primarily 
responsible for housework, and that he relied on her a great 
deal.  It was related that he had not been prescribed 
psychotropic medication.  

Following the evaluation, the examiner prepared a 
comprehensive summary of the clinical finding and noted that 
the veteran's thought processes seemed organized that that 
there was no clouding of sensorium or difficulty with 
concentration.  It was felt that the ability to interact with 
supervisors and co-workers might be limited given his 
personality profile, but that he could interact with others 
in a rational and appropriate manner.  It was noted that 
during the interview, the appellant did not seem excessively 
withdrawn.  A diagnosis of rule out PTSD was rendered.  A 
current GAF score of 60 was determined. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
history of a disability must be considered.  See 38 C.F.R. 
§§ 4.1, 4.2 (1999).  The Board points out that during the 
course of the veteran's appeal, the regulations pertaining to 
psychiatric disabilities were revised.  

The veteran's PTSD was initially evaluated under 38 C.F.R. 
§ 4.132, Code 9411 (effective prior to November 7, 1996).  
This code provided for a 30 percent rating when there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people; and where 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating was warranted when the ability to establish or 
maintain effective or favorable relationships with people was 
"considerably" impaired and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
were so reduced as to result in "considerable" industrial 
impairment."  A 70 percent rating was warranted when the 
above-mentioned impairment was "severe."  A 100 percent 
rating was warranted when the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms, bordering on gross 
repudiation of reality, with disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature behavior, 
also warranted a 100 percent rating.  Additionally, a 100 
percent rating was warranted when the appellant was 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that the term "definite" (for a 
30 percent rating under 38 C.F.R. § 4.132) was to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents the degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (November 9, 1993).

On November 7, 1996, the rating criteria for psychiatric 
disabilities were revised and are now found in 38 C.F.R. 
§ 4.130.  Under the revised rating criteria, a 30 percent 
rating is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long- term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.  A 100 
percent evaluation requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R.§ 4.130, Code 9411 (1999).

As the veteran's claim for an increased rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  However, in Rhodan v. West, 12 Vet. App. 55 
(1998) it was held that new rating criteria could not have 
retroactive application.

Analysis

I.  April 27, 1995 to September 2, 1996

At the time of the VA psychological assessment in April 1995 
for detoxification purposes it was shown that the veteran was 
unemployed, but that he himself subsequently stated that he 
had been fired from his last job on account of ramifications 
from his prior substance abuse.  As noted previously, 
subsequent VA outpatient records dating from 1995 indicate 
that he had a positive outlook, was optimistic, was coping 
with anxiety, and was actively involved in support efforts to 
maintain effective coping mechanisms.  His level of 
functioning was determined to be very adequate upon VA 
examination in March 1996, with a GAF score of between 60 - 
65.  A GAF score reflects the clinically determined 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health illness.  A specific 
GAF score of 60-65 contemplates no more than mild to moderate 
symptoms and no more than moderate difficulty in social, 
occupational or school functioning.  After carefully 
reviewing the record, the Board concludes that the veteran's 
service-connected psychiatric disability, as manifested prior 
to September 3, 1996 by symptoms which included anxiety, 
depression, some insomnia, repetitive dreams of combat, and 
difficulties with personal relationships, resulted in no more 
than definite social and industrial impairment as envisioned 
under 38 C.F.R. § 4.132, Diagnostic Code 9411.  The Board is 
thus of the opinion that the 30 percent disability evaluation 
established for PTSD, from the date of his claim received in 
April 1995 through September 2, 1996, adequately reflected 
the degree of disability displayed by the veteran at that 
time under the applicable rating criteria.  As the PTSD 
symptomatology was consistent throughout the period, the 
assignment of a higher "staged" rating under Diagnostic Code 
9411 is not warranted prior to September 3, 1996.  

II.  December 1, 1996 to March 31, 1997 and May 1, 1997 to 
June 18, 1998

After the appellant's release from hospitalization in 
November 1996, VA outpatient clinical records detail a course 
of therapy marked by emotional volatility, particularly after 
the deaths his mother and several other family members within 
a year's time.  While it is demonstrated that the veteran was 
noted to have periods of improvement and subsequently felt 
able enough to become fully employed and also to attend 
electronics school, however, evidence of increasingly 
intractable PTSD related symptoms became apparent.  

It is thus found that the veteran's symptoms may be found to 
have contributed to "considerable" industrial impairment as 
delineated under the law pertaining to an increased rating 
for PTSD prior to November 7, 1996.  It may also by concluded 
that although he was working full time and going to school 
during this period, there was ample evidence of reduced 
reliability and productivity due to his PTSD symptoms 
contemplated in the revised rating criteria. Therefore, 
resolving doubt in favor of the veteran, the Board concludes 
that the disability picture more nearly approximates the 
criteria for a 50 percent "staged" rating under Diagnostic 
Code 9411 from December 1, 1996 to March 31, 1997 and from 
May 1, 1997 to June 18, 1998.  38 U.S.C.A. §§ 1155, 5107(a); 
38 C.F.R. §§ 4.7, 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
Fenderson.

The Board finds, however, that evidence of chronic and 
intense emotional distress warranting an evaluation greater 
than 50 percent, is not apparent in the record prior to June 
19, 1998.  He remained able to work and/or attend school 
throughout the period, and his depression was not shown to be 
continuous.  In this regard, the Board finds that the 
preponderance of the clinical evidence fails to establish the 
presence of the criteria warranting an evaluation higher than 
50 percent, under the old or revised rating criteria, prior 
to June 19, 1999.  


ORDER

A rating in excess of 30 percent for PTSD from April 27, 1995 
to September 2, 1996 is denied.

An increased rating of 50 percent for PTSD from December 1, 
1996 to March 31, 1997, and from May 1, 1997 to June 18, 
1998, is granted subject to controlling regulations governing 
the payment of monetary awards.  

An effective date prior to June 19, 1998 for a 100 percent 
disability evaluation for PTSD is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

